OPINION OF THE COURT
Per Curiam.
Respondent Allan A. Jacobs was admitted to the practice of *37law as Allan Arnold Jacobs in the State of New York by the Second Judicial Department on March 14, 1979, and at all times relevant herein has maintained an office for the practice of law within the First Judicial Department.
Respondent is the subject of a pending disciplinary investigation arising from the complaint filed by a former employer alleging respondent’s neglect, and concealment thereof, of several client matters. Respondent has submitted his resignation pursuant to 22 NYCRR 603.11. In his affidavit in support, he acknowledges that he is the subject of the pending disciplinary proceeding, admits to these acts of serious professional misconduct, which he describes, concedes that he can not successfully defend himself on the merits, asserts that his resignation is freely and voluntarily given without coercion or duress, and states that he is fully aware of the implications of his resignation.
Accordingly, the motion by the Departmental Disciplinary Committee that we accept respondent’s resignation should be granted.
Tom, J. P., Rubin, Andelas, Buckley and Friedman, JJ., concur.
Resignation accepted and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.